On Behearing.
Levy, J.
Our attention has been called by plaintiff’s counsel, in this application, to the fact that it is shown in the record that, on the BOtli December, 1870, ten thousand dollars were paid on the legacy of Isaac D. Brown. This will require a modification of our judgment touching the amount allowed in our previous judgment, on account of the interest on this legacy. Legal interest should be charged on'the entire amount of the legacy of $50,000, from the 18th October, 1869, to the- 30th December, 1870, and at this last date, the sum total.of principal and interest should be credited with $10,000 then paid. Interest should be charged on this balance to the 2d of July, 1872, the' date of the sale of the Manchac Plantation.
Our former decree is, therefore, amended as herein stated, and as thus amended will, in all other respects, remain undisturbed.